     Case 3:20-cv-01195-TWR-WVG Document 14 Filed 10/09/20 PageID.787 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DANELI SHOE COMPANY DBA                           Case No.: 20-CV-1195 TWR (WVG)
      FOOTWEAR ETC., a California
12
      corporation,                                      ORDER GRANTING JOINT
13                                     Plaintiff,       MOTION FOR LEAVE TO FILE
                                                        NOTICES OF SUPPLEMENTAL
14    v.                                                AUTHORITY RE: DEFENDANT
15                                                      VALLEY FORGE INSURANCE
      VALLEY FORGE INSURANCE
                                                        COMPANY’S MOTION TO DISMISS
16    COMPANY, a Pennsylvania corporation;
      and DOES 1–10, inclusive,
17                                                      (ECF No. 13)
                                    Defendants.
18
19
20          Presently before the Court is the Joint Motion for Leave to File Notices of
21    Supplemental Authority re: Defendant Valley Forge Insurance Company’s Motion to
22    Dismiss (“Joint Mot.,” ECF No. 13), through which Defendant Valley Forge Insurance
23    Company seeks leave to file notice of seven supplemental authorities, (see generally ECF
24    No. 13-1 (“Ex. 1”)), and Plaintiff Daneli Shoe Company, dba Footwear Etc., seeks to file
25    notice of one supplemental authority. (See generally ECF No. 13-2 (“Ex. 2”).) Good cause
26    appearing, the Court GRANTS the Joint Motion. Accordingly, the Parties MAY FILE
27    ///
28    ///

                                                    1
                                                                           20-CV-1195 TWR (WVG)
     Case 3:20-cv-01195-TWR-WVG Document 14 Filed 10/09/20 PageID.788 Page 2 of 2



 1    their respective proposed notices of supplemental authority, attached as Exhibits 1 and 2
 2    to the Joint Motion.
 3          IT IS SO ORDERED.
 4
 5    Dated: October 9, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                           20-CV-1195 TWR (WVG)
